UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1298


KEITH SEWARD,

                Plaintiff - Appellant,

          v.

DR. JAMES RIDDLE; CHAIRMAN MICHAEL BARKER, Academy Awards;
PRESIDENT KEN HOWARD, Screen Actor's Guild,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-03103-CMC)


Submitted:   May 29, 2014                  Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Seward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith    Seward       seeks    to     appeal       the       district     court’s

order    dismissing       his    civil     complaint.              The    district      court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012).             The magistrate judge recommended that

the   complaint      be    dismissed       without          prejudice.           Seward      was

notified that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The     timely       filing     of     specific          objections         to     a

magistrate       judge’s    recommendation          is       necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have        been     warned        of     the        consequences         of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845–46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                Seward

has     waived    appellate       review     by    failing           to    file      specific

objections after receiving proper notice.                          Accordingly, we deny

Seward’s    motion    for       appointment       of     counsel         and   dismiss       the

appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented         in     the     materials

before    this    court    and    argument       would       not    aid    the      decisional

process.

                                                                                     DISMISSED

                                            2